Citation Nr: 1419816	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  05-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  An RO hearing was conducted in October 2005.  The Veteran requested a Board hearing in his January 2005 substantive appeal, but withdrew this request in a statement received in October 2011.  This matter was previously remanded in October 2012, April 2013, and August 2013.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's claim has been pending since 2003, and that there have been three previous remands for development of the record.  While delay stemming from yet another remand is regrettable, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In order to resolve conflicting medical evidence regarding a diagnosis of PTSD, the most recent Board remand directed that the RO should arrange for an examination by a VA psychiatrist, or a psychiatrist contracted by VA.  Although there is medical evidence of record reflecting examinations by psychologists, the Board is of the opinion that the complexity of this case requires a higher level of review by a psychiatrist.  The RO duly requested such an examination by a psychiatrist, but the May 2013 and September 2013 examination reports show that such were conducted by a psychologist.  Accordingly, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the September 2013 psychologist noted (in her report) that there is no identified stressor related to the Veteran's military service.  In a December 2013 addendum opinion, the psychologist again stated that the Veteran has not provided a stressor which meets the criteria for PTSD.  This is incorrect.  In the Board's April and August 2013 Remands, it was noted that the Veteran's stressor was conceded as related to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  As these opinions were based on inaccurate facts, the Board finds that they are inadequate for rating purposes.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an examination by a VA psychiatrist, or a psychiatrist contracted by VA.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  The examiner should be informed of the details of the Veteran's conceded stressors.  

All acquired psychiatric disabilities diagnosed on examination should be clearly reported.  The examiner should clearly set forth reasons for his or her findings that the criteria for a diagnosis of PTSD are or are not met.  In this regard, the examiner should specifically address the May 2001 evaluation noting an Axis I diagnosis of PTSD and the May 2013 and September 2013 examination reports finding no diagnosis of PTSD, and diagnosing Bipolar Disorder NOS and Anxiety Disorder NOS.

Based on examination of the Veteran and review of the record, the examiner should respond to the following:

a)  If a diagnosis of PTSD is made, is it at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to the conceded stressors (including fear of hostile military action)?

b)  As to any diagnosed acquired psychiatric disability other than PTSD, is it at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability(ies) is/are casually related to the Veteran's active duty service?

The examiner should furnish detailed reasons for all opinions offered.

2.  The AOJ should ensure that the requested actions have been accomplished in compliance with this Remand.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the AOJ should take appropriate corrective action. 

3.  After completion of the above and any additional development which may be deemed necessary, the AOJ should then review the expanded record and readjudicate the matter.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



